                                                             ____
                                                               x FILED   ___ ENTERED
Case 1:20-mj-01446-TMD Document 3 Filed 06/23/20 Page 1 of 18
                                                           ____ LOGGED    _____ RECEIVED

                                                             1:58 pm, Jun 23 2020
                                                             AT BALTIMORE
                                                             CLERK, U.S. DISTRICRT COURT
                                                             DISTRICT OF MARYLAND
                                                                 crp
                                                             BY ______________Deputy




                                                1:20-mj-1446 TMD
                                                1:20-mj-1447 TMD
                                                1:20-mj-1448 TMD
                                                1:20-mj-1449 TMD
                                                1:20-mj-1450 TMD
Case 1:20-mj-01446-TMD Document 3 Filed 06/23/20 Page 2 of 18

                                         1:20-mj-1446, -1447, -1448, -1449, -1450 TMD
Case 1:20-mj-01446-TMD Document 3 Filed 06/23/20 Page 3 of 18

                                         1:20-mj-1446, -1447, -1448, -1449, -1450 TMD
Case 1:20-mj-01446-TMD Document 3 Filed 06/23/20 Page 4 of 18

                                         1:20-mj-1446, -1447, -1448, -1449, -1450 TMD
Case 1:20-mj-01446-TMD Document 3 Filed 06/23/20 Page 5 of 18

                                         1:20-mj-1446, -1447, -1448, -1449, -1450 TMD
Case 1:20-mj-01446-TMD Document 3 Filed 06/23/20 Page 6 of 18

                                         1:20-mj-1446, -1447, -1448, -1449, -1450 TMD
Case 1:20-mj-01446-TMD Document 3 Filed 06/23/20 Page 7 of 18

                                         1:20-mj-1446, -1447, -1448, -1449, -1450 TMD
Case 1:20-mj-01446-TMD Document 3 Filed 06/23/20 Page 8 of 18

                                         1:20-mj-1446, -1447, -1448, -1449, -1450 TMD
Case 1:20-mj-01446-TMD Document 3 Filed 06/23/20 Page 9 of 18

                                         1:20-mj-1446, -1447, -1448, -1449, -1450 TMD
Case 1:20-mj-01446-TMD Document 3 Filed 06/23/20 Page 10 of 18

                                         1:20-mj-1446, -1447, -1448, -1449, -1450 TMD
Case 1:20-mj-01446-TMD Document 3 Filed 06/23/20 Page 11 of 18

                                         1:20-mj-1446, -1447, -1448, -1449, -1450 TMD
Case 1:20-mj-01446-TMD Document 3 Filed 06/23/20 Page 12 of 18

                                         1:20-mj-1446, -1447, -1448, -1449, -1450 TMD
Case 1:20-mj-01446-TMD Document 3 Filed 06/23/20 Page 13 of 18

                                         1:20-mj-1446, -1447, -1448, -1449, -1450 TMD
 Case 1:20-mj-01446-TMD Document 3 Filed 06/23/20 Page 14 of 18

                                                 1:20-mj-1446, -1447, -1448, -1449, -1450 TMD


                          ATTACHMENT A-1

Tony SOLOMON, black male with a date of birth of February 20, 1966 and FBI number

150594HA6




                                    14
       Case 1:20-mj-01446-TMD Document 3 Filed 06/23/20 Page 15 of 18

                                                        1:20-mj-1446, -1447, -1448, -1449, -1450 TMD


                                 ATTACHMENT A-2

George DRUMMOND, black male with a date of birth of April 10, 1970 and FBI number

331935LA0




                                          15
       Case 1:20-mj-01446-TMD Document 3 Filed 06/23/20 Page 16 of 18

                                                         1:20-mj-1446, -1447, -1448, -1449, -1450 TMD




                                  ATTACHMENT A-3

Delshawn HARVEY, black male with a date of birth of January 14, 1979 and FBI number

201359JB3




                                           16
        Case 1:20-mj-01446-TMD Document 3 Filed 06/23/20 Page 17 of 18

                                                         1:20-mj-1446, -1447, -1448, -1449, -1450 TMD




                                  ATTACHMENT A-4

Perez SCRUGGS, black male with a date of birth of October 11, 1995 and FBI number

833889WD0




                                           17
        Case 1:20-mj-01446-TMD Document 3 Filed 06/23/20 Page 18 of 18

                                                          1:20-mj-1446, -1447, -1448, -1449, -1450 TMD




                                  ATTACHMENT A-5

Derrick CROSBY, black male with a date of birth of June 22, 1981 and FBI number

756139HB9




                                           18
